Title: To James Madison from John Gavino (Abstract), 12 March 1805
From: Gavino, John
To: Madison, James


12 March 1805, Gibraltar. “Still without the honour of your favours I beg leave to confirm my last dispatch under 13: Ulto. continued to 30th: ditto, by which you will have seen the detention of the Brig dispatch of Boston Capn: Brown bound for Leghorn from said Port with a Cargo of different articles, and the manner in which they were conducting the business. I also informed you of the restoration of Publick health on this Rock, which still continues. As to the Dispatch they at last Munishond her for Tryal, and after the Partys were heard, the Judge Decreed the Ship & Cargo to be released, and each party to pay their Charges. I have advised Capn: Brown to enter his Sute for detention and damages.
“I this day received a Letter from Mr. Mountford our Charge at Algeirs of which agreeable to his request I have the honour of inclosing you a Copy for the information of our Government.
“The Spanish Gun Boats at Alguesiras have increased in Number, there now are about Twelve, they begin to Haras Nutrals Vessels going from or coming to this Port, much in the former way.”
